Citation Nr: 1001480	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-03 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for PTSD and assigned 
a 30 percent evaluation.

In a February 2008 rating decision, the RO granted a 
50 percent evaluation for posttraumatic stress disorder.  The 
Veteran argues he warrants a higher evaluation, and thus the 
appeal continues.

In October 2009, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has determined that further development action is 
required before the Board decides the claim for a higher 
evaluation for the service-connected PTSD.  

At the October 2009 hearing, the Veteran testified that he 
felt his PTSD had worsened since the February 2006 
examination, a period of almost four years ago.  The Board 
finds that a current examination is warranted to document the 
current severity of his PTSD symptoms.  See VA O.G.C. Prec. 
Op. No. 11-95 (April 7, 1995) (another VA examination is 
required when disability in question has undergone an 
increase in severity since the time of the last VA 
examination).  

After the Board hearing, the RO associated the relevant VA 
treatment records up until October 2009.  While this case is 
in remand status, appropriate development should be 
undertaken to obtain any additional pertinent medical 
records, to include VA treatment records not already 
associated with the claims file (i.e., VA treatment records 
after October 2009), as the Veteran stated he was receiving 
ongoing treatment at VA for PTSD.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake 
appropriate development of any outstanding 
medical records pertaining to treatment or 
evaluation of the Veteran's PTSD, to 
include relevant VA treatment records not 
already of record.

2.  Then, the Veteran should be afforded 
an examination by a psychiatrist or 
psychologist to determine the current 
degree of severity of the Veteran's PTSD.  
The claims folder must be made available 
to and reviewed by the examiner.  

The examination report should include a 
discussion of the Veteran's documented 
psychiatric history and should also 
address the Veteran's subjective account 
of his symptoms.  The examiner should 
provide his or her findings in terms 
conforming to the applicable rating 
criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the RO or the 
AMC should furnish to the Veteran and his 
representative a supplemental statement of 
the case and afford them the requisite 
opportunity to respond.

Thereafter, if indicated, the case should be returned to the 
Board for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

